      Case 2:18-cv-05364-GGG-KWR Document 52 Filed 08/01/19 Page 1 of 1



MINUTE ENTRY
GUIDRY, G.G..
July 30, 2019
JS10 – 0:06

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 KENDELL TYLER AND                                            CIVIL ACTION
 JAMES JACKSON
 VERSUS                                                       NO. 18-5364
 CURTIS RIOPELLE, ET AL                                       SECTION "T" (4)


                          ATTORNEY APPOINTMENT HEARING


COURTROOM DEPUTY: Dedra D. Pongracz/Dean Oser
COURT REPORTER:   Jodi Simcox

APPEARANCES:                  Plaintiffs not present
                              Eric Winder Sella and Gerard J. Dragna for the Defendants


Court begins at 1:30 p.m.
Plaintiffs not present
Representatives on behalf of Plaintiffs did not appear
Dismissal granted
Defendants to provide an Order of Dismissal
Court adjourned at 1:36 p.m.
